Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 2:20-CV-14216-ROSENBERG/MAYNARD


   I-O-T-L, INC.,

        Plaintiff,

   v.

   STARR SURPLUS LINES
   INSURANCE COMPANY,

     Defendant.
  ________________________/

                   ORDER SETTING STATUS CONFERENCE,
                CALENDAR CALL, AND TRIAL DATE, ORDER OF
        REQUIREMENTS, AND ORDER OF REFERENCE TO MAGISTRATE JUDGE

           This Court enters the following Order to apprise the parties of the trial date in this case and

  to establish certain pretrial procedures. Many of the procedures delineated in this Order are unique

  to the undersigned and, as a result, the parties should carefully review this Order. This Order does

  not contain pretrial deadlines. This Order sets forth all pretrial procedures. A second, separate

  order will establish all pretrial deadlines. It is the Court’s intention that this Order, together with

  the order setting pretrial deadlines, will provide the parties with all of the information they need to

  litigate before this Court. This Order is organized as follows:
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 2 of 19



        1. TRIAL, CALENDAR CALL, AND STATUS CONFERENCE, page 3.

        2. SERVICE, page 3.

        3. REFERRAL OF CERTAIN PRETRIAL MOTIONS, page 4.

        4. PRETRIAL DEADLINES, page 4.

        5. EXTENSIONS OF PRETRIAL DEADLINES, page 5.

        6. JURY TRIALS, page 6.

        7. BENCH TRIALS, page 8.

        8. EXHIBIT AND WITNESS LISTS, page 8.

        9. TRIAL PLAN, STATUS CONFERENCE, AND PRETRIAL RULINGS, page 9.

        10. HEARINGS, page 12.

        11. MOTIONS FOR SUMMARY JUDGMENT, page 12.

        12. MOTIONS IN LIMINE, page 15.

        13. MOTIONS TO STRIKE AFFIRMATIVE DEFENSES, page 15.

        14. DEPOSITION DESIGNATIONS AND EXHIBIT OBJECTIONS, page 16.

        15. PRETRIAL STIPULATION, page 18.

        16. COMPUTERS AND OTHER EQUIPMENT, page 18.

        17. NON-COMPLIANCE WITH THIS ORDER, page 19.

        18. SETTLEMENT, page 19.

        19. COMMUNICATIONS WITH CHAMBERS, page 19.




                                   Page 2 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 3 of 19



  The parties shall comply with the undersigned’s rules as follows:

           1. TRIAL, CALENDAR CALL, AND STATUS CONFERENCE

           PLEASE TAKE NOTICE that the above-captioned cause is hereby set for Trial before

  the Honorable Robin L. Rosenberg, United States District Judge, at the United States District Court

  at 101 South U.S. Highway 1, Fourth Floor, Courtroom 4008, Fort Pierce, Florida, during the

  four-week trial period commencing June 7, 2021, at 9:00 a.m., or as soon thereafter as the case

  may be called. PLEASE TAKE FURTHER NOTICE that Calendar Call will be held on June

  2, 2021, at 9:00 a.m. and a Status Conference will be held on May 5, 2021, at 9:30 a.m. Counsel

  (or a pro se party) may appear at the Calendar Call or Status Conference via telephone but must

  file a notice of telephonic appearance at least one (1) day prior to the Status Conference or Calendar

  Call.1 The notice must include a certification that (1) counsel will not use a speakerphone to

  conduct the call and (2) counsel will conduct the call in a quiet environment without excessive

  background noise. Instructions for appearing via telephone are as follows:

           1.       Please call five (5) minutes prior to the Status Conference or Calendar Call.
           2.       The toll-free number is: 1 (877) 873-8018.
           3.       The access code is: 9890482.
           4.       The security code is: 4008.
  Unless the parties are notified otherwise, the telephonic instructions listed above will apply to all

  telephonic appearances in this case.

           2. SERVICE

           Unless service is waived, proof of service must be made to the Court by filing the server’s

  affidavit immediately upon receipt. If a Defendant waives service, notice of the same shall be filed

  immediately.


  1
   Calendar Call and the pre-trial Status Conference will be held at the address and location specified above. In the
  event the Court’s schedule requires the parties to appear at another location, the Court will notify the parties by order.

                                                       Page 3 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 4 of 19



          3. REFERRAL OF CERTAIN PRETRIAL MOTIONS

          Pursuant to 28 U.S.C. § 636(b)(l)(A) and the Magistrate Judge Rules of the Local Rules

  of the Southern District of Florida, the above-captioned cause is referred to United States

  Magistrate Judge Shaniek M. Maynard for appropriate disposition of all pro hac vice motions,

  motions to substitute counsel, and pretrial motions related to discovery.

          The undersigned also refers to Judge Maynard the authority to permit an amendment to a

  pleading. If any party accepts the opportunity to amend a pleading from Judge Maynard, the

  undersigned will deem any pending motion to dismiss (or motion to strike) the pleading as moot.

          4. PRETRIAL DEADLINES

          Within two weeks of (1) the date upon which any one defendant appears in this action or

  (2) the rendition of this Order, whichever is later, the parties are directed to prepare and file a joint

  scheduling report (and e-mail a proposed order) as required by Local Rule 16.1. The joint

  scheduling report shall include all information required by Local Rule 16.1(b)(2) and (b)(3). The

  Court anticipates the following pretrial deadlines barring unusual circumstances:

                 Deadline to select a mediator and to schedule a time, date, and place for
                  mediation within 30 days of the scheduling order.

                 Deadline to amend pleadings and join parties within 60 days of the
                  scheduling order.

                 Completion of all discovery 120 days prior to trial.

                 Deadline for dispositive pretrial motions and Daubert motions (which
                  include motions to strike experts) 90 days prior to trial.

                 Completion of mediation 60 days prior to trial.

          The parties should address their joint scheduling report and their proposed pretrial

  deadlines to the Court’s anticipated deadlines outlined above. The parties are encouraged to

  explain their proposed deadlines to the extent such deadlines conflict with the Court’s anticipated

                                               Page 4 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 5 of 19



  deadlines outlined above. In the event the parties determine that the Court’s trial date should either

  be extended or shortened based upon the expedited, standard, or complex case management tracks

  described in Local Rule 16.1(a), the parties should explain the basis for so concluding, together

  with any affidavits in support of a continuance that may be necessary under Local Rule 7.6.

  Finally, the parties’ proposed order should be a Microsoft Word document utilizing the format in

  the    Court’s       sample      scheduling       order      on     the     undersigned’s        webpage        at:

  http://www.flsd.uscourts.gov / content / judge-robin-l-rosenberg. In the event the parties do not

  file a joint scheduling report by the deadline established by this Order, the Court will unilaterally

  determine the pretrial deadlines in this case, however, the Court’s determination will not relieve

  the parties from their obligation to conduct a Rule 26(f) conference.

          5. EXTENSIONS OF PRETRIAL DEADLINES

          Provided that all parties are in agreement, any pretrial deadline(s) prior to the deadline for

  the filing of dispositive motions may be modified without Court order by filing a joint notice

  indicating the new pretrial deadline(s) reached by agreement. A motion need not be filed.

  However, if the parties elect to modify deadlines2 by agreement, the parties should not anticipate

  that the Court will modify other deadlines as a result of any possible prejudice to the parties. By

  way of example, if the parties extend the deadline for discovery, the parties should not anticipate

  that the Court will modify the deadline for dispositive motions. Furthermore, the parties are hereby

  on notice that if the parties extend the deadline for discovery, the Court will deem the parties to

  have waived any argument under Rule 56(d) of the Federal Rules of Civil Procedure that a party

  cannot move for or defend against summary judgment because of the extension of the discovery

  deadline. Only when the parties seek and are unable to agree on a modification of a pretrial


  2
   The parties’ modification of the deadline for discovery will not extend the time for any party to file a motion to
  compel. The deadline for discovery motion practice will be governed by the discovery deadline entered by the Court.

                                                    Page 5 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 6 of 19



  deadline or seek an extension of the deadline for dispositive motions or any deadline following the

  deadline for dispositive motions, should the parties file a motion with the Court. The parties may

  not utilize this procedure to extend the deadline to answer a pleading or to respond to a motion. If

  any party fails to follow the procedures in this order, the Court may deny the motion without

  prejudice.

          The parties are cautioned that the Court will not grant continuances of the dispositive

  motion deadline or trial date lightly. Any motion requesting either of these forms of relief should

  contain detailed information in support of the motion, including the amount, timing, and type of

  discovery that was undertaken in the case. The Court’s strong adherence to the dispositive deadline

  is for the parties’ benefit. Because of the amount of time necessary for a dispositive motion to

  ripen and because of the significant amount of time the Court needs in order to properly evaluate

  and consider dispositive motions, the dispositive deadline must be set several months before trial.

  In the event the dispositive deadline is extended, an order granting dispositive relief may come too

  late to save the parties from unnecessary pretrial preparation costs and expenses. Finally, in the

  event the Court declines to extend any deadline, the parties have the option of consenting to

  magistrate judge jurisdiction which affords the parties greater flexibility with pretrial deadlines

  and a trial date.

          6. JURY TRIALS

          In addition to filing their proposed jury instructions and verdict form with the Clerk (the

  date for filing the proposed jury instructions is set forth in the pretrial scheduling order), the parties

  shall also submit A SINGLE JOINT SET of proposed jury instructions and verdict form in Word




                                                Page 6 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 7 of 19



  format directly to Rosenberg@flsd.uscourts.gov.3 To the extent these instructions are based

  upon the Eleventh Circuit pattern jury instructions, counsel shall indicate the appropriate

  Eleventh Circuit pattern jury instruction upon which their instruction is modeled. All other

  instructions shall include citations to relevant supporting case law.

           The Court wishes to impress upon the parties how important it is for the parties to devote

  serious consideration to their proposed jury instructions. The Court’s review of proposed jury

  instructions is both time and labor intensive. When a party alters a legal position on a jury

  instruction at trial (as compared to the party’s original position in the proposed instructions), much

  of the Court’s pre-trial preparation is wasted. Relatedly, when a party raises an argument for the

  first time at trial on jury instructions, the ability of both the Court and the parties to research the

  new position is hampered by the time constraints of a trial day and the need to respect the time

  commitment of the jury. Thus, the parties should confer and reach an agreement on as many jury

  instructions as possible because, through such an agreement, both the parties and the Court can

  focus their respective valuable time on the central issues in dispute that cannot be resolved

  through reasonable conferral.

           The parties need not agree on the proposed language of each instruction or question on the

  verdict form. Where the parties do agree on a proposed instruction or question, that instruction or

  question shall be set forth in Times New Roman 14 point typeface. Instructions and questions

  proposed only by the plaintiff(s) to which the defendant(s) object shall be italicized. Instructions

  and questions proposed only by defendant(s) to which plaintiff(s) object shall be bold-faced. If a

  party’s objection to an instruction is that the obstruction should not be given, the objecting party



  3
   The joint set of proposed jury instructions should include both preliminary jury instructions (from the appropriate
  Eleventh Circuit pattern instructions) as well as final jury instructions. Proposed voir dire questions and verdict forms
  should be e-mailed in Word format to this e-mail address as well.

                                                      Page 7 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 8 of 19



  must still either (i) submit proposed wording for the instruction or (ii) state that there is no

  objection to the wording of the instruction, subject to the party’s preserved objection. Each jury

  instruction shall be typed on a separate page and, except for Eleventh Circuit pattern instructions

  clearly identified as such, must be supported by citations to authority. In preparing the requested

  jury instructions, the parties shall use as a guide the pattern jury instructions for civil cases

  approved by the Eleventh Circuit, including the directions to counsel contained therein.

         If a Defendant does not intend to pursue an affirmative defense at trial, or if a pled

  affirmative defense is not a valid affirmative defense under the law, the Defendant should not

  propose an instruction on that defense and should instead inform the Court of the same. Defenses

  such as “failure to state a claim” and “failure to prove the elements of a cause of action” are not

  affirmative defenses.

         When the parties file proposed jury instructions, the parties shall also file a joint statement

  of the case. The statement of the case should be brief and should contain no argument. The

  purpose of the joint statement of the case is merely to convey enough information to a prospective

  juror for that juror to ascertain whether he or she has previous knowledge of the case.

         7. BENCH TRIALS

         An additional copy of all proposed Findings of Fact and Conclusions of Law (the date

   for filing the proposed Findings of Fact and Conclusion of Law is set forth in the pretrial

   scheduling order) shall be sent in Word format to the chambers e-mail account listed above.

   Proposed Conclusions of Law must be supported by citations to authority.

         8. EXHIBIT AND WITNESS LISTS

         In any proceeding where evidence will be introduced, counsel shall submit to the Court a typed list

  of proposed witnesses and/or exhibits. The date for filing the proposed witnesses and/or exhibit



                                               Page 8 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 9 of 19



  lists for trial is one week prior to Calendar Call. All exhibits shall be pre-labeled in accordance

  with the proposed exhibit list, and only numerical sequences are permitted—alphabetical

  designations shall not be used. Exhibit labels must include the case number, the exhibit number,

  and the party offering the exhibit. A typewritten exhibit list setting forth the number, or letter, and

  description of each exhibit must be submitted prior to trial. Any composite exhibits should be

  listed separately, i.e. 1A, 1B, 1C, etc. The parties shall submit said exhibit list on AO Form 187,

  which is available from the Clerk’s office and at http://www.uscourts.gov/services-forms/forms.

  At trial, the parties shall deliver to the Court a USB flash drive that contains digital copies of the

  exhibits. The parties must also comply with Local Rule 5.3.

           9. TRIAL PLAN, STATUS CONFERENCE, AND PRETRIAL RULINGS

           At the Status Conference, the Court will require all parties to estimate the total number of

  witnesses each party intends to call at trial and to estimate the total amount of time requested for

  trial. The Court will utilize this estimate in the event multiple cases proceed to trial during the

  relevant trial period. The parties’ estimate is not intended to be binding on the parties—it is merely

  a preliminary scheduling tool for the Court.

           As Calendar Call draws near, the Court will require a more detailed estimate of the time

  needed for trial. The parties shall file a joint trial plan one week prior to Calendar Call. The joint

  trial plan shall set forth the following information: (1) the anticipated length of time required for

  each party’s opening statement; (2) the witnesses each party intends to call at trial, listed in the

  order in which these witnesses will be called;4 (3) a brief description of each witness (e.g., the

  identity of the witness and the relationship of the witness to any parties in the case); (4) whether


  4
    If adjustments become necessary during trial, the Court will not require the parties to call their witnesses in the order
  in which they are listed in the joint trial plan, as long as sufficient advance notice of the adjustments is provided to the
  Court and opposing counsel. However, the Court expects very little deviation from the joint trial plan in all other
  respects.

                                                       Page 9 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 10 of 19



  the witness is an expert and, if so, the area of expertise of the witness; (5) whether each witness

  will testify live, by video deposition, or by reading of deposition testimony; (6) the anticipated

  length of time required for direct examination, cross examination, and redirect examination of each

  witness; (7) the anticipated length of time required for each party’s closing argument; (8) any

  additional matters that may affect the course of trial; and (9) an accurate summation of the

  total time allocated in the trial plan.5

             The Court prefers the trial plan to be submitted using the following format:




             Prior to filing the joint trial plan, the parties shall meet and confer regarding the matters

  outlined therein. The parties shall certify in the joint trial plan that they have complied with this

  requirement. No witness should appear on the trial plan who was not disclosed in the Pretrial

  Stipulation.

             At the same time that the parties file their joint trial plan, the parties shall also file a Notice

  of Remaining Issues that Require Adjudication. This Notice shall inform the Court of areas in

  which a ruling is required including: (1) jury instructions, (2) verdict forms, (3) exhibits, (4)



  5
      The parties need not include an estimation of time for jury selection.

                                                       Page 10 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 11 of 19



  deposition designations, and (5) other evidentiary objections. The parties shall inform the Court

  of the general category or nature of the disputes and provide a brief summary of the factual and/or

  legal support for the parties’ respective positions. At Calendar Call, the Court will discuss the

  volume of remaining issues with the parties. In the event the number of remaining issues is small,

  the Court will endeavor to handle these matters at Calendar Call. In the event the number of

  remaining issues is moderate or large, the Court will endeavor to set time before trial commences

  for argument and rulings on as many of the remaining issues as possible. In the event the Court is

  unable to address all issues prior to trial, the Court may utilize the first day of trial, either before

  or after jury selection, to render pre-trial rulings. The Court’s objective in utilizing this procedure

  is two-fold. First, the Court seeks to utilize the jury’s service as efficiently as possible with

  minimal, if any, evidentiary objections at trial. Second, the Court seeks to finalize the jury

  instructions and verdict form early because, in the Court’s experience, counsel’s time during trial

  is best spent on the trial itself without distraction on the legal issues and argument that commonly

  arise in the finalization of jury instructions. Of course, the Court recognizes that the finalization

  of jury instructions cannot be accomplished until all of the evidence has been presented.




                                              Page 11 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 12 of 19



         10. HEARINGS

         The Court will review sua sponte any motions (other than those referred to the Magistrate

  Judge) and determine which motions are appropriate for a hearing. Counsel is allowed to appear

  in person or via telephone, unless the Court instructs otherwise. In order to appear via telephone,

  counsel must file a notice of telephonic appearance, as set forth in the instructions in this Order, at

  least one (1) day prior to the hearing. The Court will endeavor to give the parties as much notice

  of the scheduled hearing as possible, but, at times, notice may be within a week of the hearing.

  The Court’s sua sponte setting of hearings on motions does not preclude the parties from

  requesting oral argument, as appropriate, on filed motions. Finally, counsel should keep in mind

  the need to provide courtroom experience to the next generation of practitioners and, as a result,

  the Court will particularly welcome any lawyer with four or fewer years of experience to argue

  any of the motions set for a hearing.

         11. MOTIONS FOR SUMMARY JUDGMENT AND STATEMENTS OF
             MATERIAL FACTS

         Local Rule 56.1(a) requires a motion for summary judgment (and opposition thereto) to be

  accompanied by a statement of material facts. Pursuant to Local Rule 56.1(a)(2), this statement of

  material facts must be supported by specific references to pleadings, depositions, answers to

  interrogatories, admissions, and affidavits on file with the court. In the event a respondent fails to

  controvert a movant’s supported material facts in an opposing statement of material facts, the

  movant’s material facts will be deemed admitted. Local Rule 56.1(b). In the interest of judicial

  economy, in the interest of proper and careful consideration of each party’s statement of material

  facts, and in the interest of determining matters on summary judgment on the merits, the Court

  hereby orders the parties to file any statement of material facts as follows:




                                              Page 12 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 13 of 19



          A statement of material facts shall be a separate filing from a motion for summary judgment

  or a response to a motion for summary judgment.

          Each material fact in the statement that requires evidentiary support shall be supported by

  a specific citation. This specific citation shall reference pages (and line numbers, if necessary) of

  exhibits. When a material fact requires evidentiary support, a general citation to an exhibit,

  without a page number or pincite, is not permitted.

          Each cited exhibit must be an attachment to the statement of material facts. By way of

  example, a statement of material facts may be filed in CM/ECF6 with attachments as follows:




          All citations in the statement of material facts must cite to the attached exhibits. For

  example, a citation could be to “Exhibit A, ¶ 2” or (for a deposition) “Exhibit C, p. 12 line 15” or


  6
   The Court recognizes that pro se parties do not have control over how their filings appear in CM/ECF. Nonetheless,
  a pro se litigant’s paper filing must comply with the requirements of this Order.

                                                   Page 13 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 14 of 19



  “Exhibit C, 12:15”.7 Hypothetical unacceptable citations include the following: “Exhibit B” or

  “Smith Affidavit”. Similarly, a party should not cite to “Smith Affidavit, pgs. 223-24” and should

  instead cite to “Exhibit E, Smith Affidavit, pgs. 223-24”.

             A respondent’s statement of material facts must specifically respond to each statement in

  the movant’s statement of material facts. By way of example, if a movant’s statement of material

  facts reads as follows:

                                 MOVANT’S STATEMENT OF MATERIAL FACTS

             1. Blackacre is owned by Movant. Exhibit B, ¶ 2.

             2. Blackacre is currently under contract for sale. Exhibit C, pgs. 2-4.



  A respondent’s statement of material facts must clearly respond to each of the foregoing:

                     RESPONDENT’S STATEMENT OF DISPUTED FACTS
                 IN OPPOSITION TO MOVANT’S STATEMENT OF MATERIAL
                FACTS AND STATEMENT OF ADDITIONAL MATERIAL FACTS
            IN OPPOSITION TO MOVANT’S MOTION FOR SUMMARY JUDGMENT

             Paragraph 1: Undisputed

             Paragraph 2: Disputed. The contract for sale was never executed. Exhibit A, ¶ 5.



  As shown above, the first word in each response must be “disputed” or “undisputed.” If a

  statement is disputed, the evidentiary citations supporting that dispute must be limited to evidence

  specific to the dispute. Additional facts that do not directly refute the disputed fact should be

  included in the respondent’s own statement of (additional) material facts.




  7
      The citations in this section are not intended to correspond directly to the example image of a filing in CM/ECF.

                                                       Page 14 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 15 of 19



         In the event a party fails to comply with the requirements delineated in this section, the

  Court may strike the deficient statement of material facts and require immediate compliance, grant

  an opposing party relief, or enter any other sanction that the Court deems appropriate.

         12. MOTIONS IN LIMINE

         Each party is limited to filing one motion in limine that contains no more than three requests

  for relief. This limitation includes Daubert challenges to expert witnesses. Any party may move

  for a modification of this limitation at least one week in advance of the deadline for filing motions

  in limine and must provide a detailed basis to support the requested relief. Motions in limine that

  request for the Court to order the opposing party to comply with the Federal Rules of Evidence are

  improper and may be denied immediately.

         13. MOTIONS TO STRIKE AFFIRMATIVE DEFENSES

         Motions to strike are generally disfavored as courts consider them “a drastic remedy to be

  resorted to only when required for the purposes of justice” that should only be granted when

  allegations “have no possible relation to the controversy.” Augustus v. Bd. of Pub. Instruction,

  306 F.2d 862, 868 (5th Cir. 1962). This Court disfavors motions to strike affirmative defenses.

  However, the Court will not permit a defendant to raise an affirmative defense that is not, in fact,

  an affirmative defense (such as the affirmative defense of “failure to state a claim”) at any stage

  of the litigation, including upon the filing of a motion for summary judgment and at trial. When

  counsel files such affirmative defenses, it reflects a lack of due diligence in the crafting of the

  answer and the affirmative defenses. The Court will construe improper affirmative defenses as

  denials. See Ramnarine v. CP RE Holdco 2009-1, LLC, No. 12-61716, 2013 WL 1788503, at *4

  (S.D. Fla. Apr. 26, 2013) (“The proper remedy when a party mistakenly labels a denial as an

  affirmative defense is not to strike the claim but instead to treat it as a specific denial.”).



                                             Page 15 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 16 of 19



  Nonetheless, the Court does not prohibit any party from filing a motion to strike affirmative

  defenses. In the event a party elects to file a motion to strike affirmative defenses, however, the

  party must certify in the opening paragraph of the motion that the party has read and considered

  this section in the Court’s Order and has considered the case law cited herein.

         14. DEPOSITION DESIGNATIONS AND OBJECTIONS TO EXHIBITS

         In the experience of this Court, only a small fraction of deposition designations are utilized

  at trial. Juxtaposed to the small amount of deposition designation testimony utilized at trial is the

  large amount of time and expense that deposition designations entail: the proponent must study a

  deposition to designate relevant testimony, the opposing party must prepare objections to

  designated testimony, the proponent must thereafter respond to the opposing party’s objections,

  the parties must confer on all objections, the Court must hear argument on unresolved, contested

  objections, and the Court must, in many cases, review extensive portions of deposition transcripts.

  The Court’s review of deposition transcripts is complicated by the fact that the Court is often

  without the benefit—unlike the parties—of the context of the entire scope of evidence that will be

  introduced at trial. The foregoing impacts the amount of time the parties have to prepare for the

  trial and the amount of time that jurors may spend hearing evidence on a given trial day. In

  summary, the foregoing affects the Court’s and the parties’ obligations under Rule 1 of the Federal

  Rules of Civil Procedure. Rule 1 requires that the Federal Rules be “construed, administered, and

  employed by the court and the parties to secure the just, speedy, and inexpensive determination of

  every action and proceeding.” In accordance with its obligations under Rule 1, the Court orders

  the following.

         First, the parties are ordered to provide the Court with a deposition designation notebook.

  This notebook must be delivered to Chambers one week prior to Calendar Call. Second, the



                                             Page 16 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 17 of 19



  notebook (or notebooks) must contain the full deposition transcript for each designated witness.

  Third, the designated (or counter-designated) testimony for each witness must be highlighted and

  easy to locate and identify. Fourth, objections to the designated testimony must be supplemented

  with an appendix that contains detailed legal argument explaining the objections, together with a

  response from the opposing party. Fifth and finally, an objection to designated testimony may

  only be raised after a full, reasonable conferral between the parties on the issue in dispute as more

  fully set forth below.

          Deposition designation objections must be accompanied by a certification, by the party

  objecting, that: (i) the parties have conferred on the objection, (ii) the objection is raised in good

  faith, (iii) the objection raises an issue that the parties, working together as professionals, cannot

  resolve without court intervention, and (iv) the expenditure of judicial labor is the only avenue by

  which the dispute may be resolved. The Court will carefully consider all of the objections brought

  to its attention. In the event the Court concludes that a designating party or counsel, or an objecting

  party or counsel, has failed “to secure the just, speedy, and inexpensive determination of every

  action and proceeding,” the Court may consider sanctions, as appropriate. Similarly, if the Court

  concludes that objections to designations must be ruled upon contemporaneously with the reading

  of designated testimony8 at trial because of a party or counsel’s failure to comply with this Order,

  the Court may consider sanctions, as appropriate.

          Finally, the requirements in the preceding paragraph apply to the parties’ objections to

  exhibits. The parties are expected to fully and reasonably confer on every objection to an exhibit.

  In the event the Court determines that objections to exhibits are objections that could have been




  8
    Such a ruling may mean that a transcript of a video deposition must be read in lieu of presentation of the video
  recording.

                                                  Page 17 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 18 of 19



  resolved through a full, reasonable, and professional conferral, the Court may consider sanctions,

  as appropriate.

         15. PRETRIAL STIPULATION

         The Joint Pretrial Stipulation shall conform to S.D. Fla. L.R. 16.1(e). The Court will not

  accept unilateral pretrial stipulations, and will strike sua sponte any such submissions. Should any

  of the parties fail to cooperate in preparing the Joint Pretrial Stipulation, all parties shall file (by

  the date the pretrial stipulation was due) a certification with the Court stating the circumstances.

  Upon receipt of such certifications, the Court may issue an order requiring the non-cooperating

  party or parties to show cause why such party or parties, or their respective attorneys, should not

  be sanctioned for the failure to comply with the Court’s order. The pretrial disclosures and

  objections required under Fed. R. Civ. P. 26(a)(3) should be served, but not filed with the Clerk’s

  Office, as the same information is required to be attached to the parties’ Joint Pretrial Stipulation.

  The filing of a motion to continue trial shall not stay the requirement for the filing of a Pretrial

  Stipulation.

         The Pretrial Stipulation must contain a list of the exhibits each side intends to offer at trial

  and a list of each witness who will testify at trial. If an exhibit does not appear on the exhibit list,

  that exhibit may not be offered at trial absent good cause and no prejudice to the other side. If a

  witness does not appear on the witness list, that witness may not testify at trial absent good cause

  and no prejudice to the other side.

         16. COMPUTERS AND OTHER EQUIPMENT

         Counsel desiring to utilize laptop computers or other electronic equipment in the courtroom

  shall file a motion and submit a proposed order granting such use one week prior to the

  commencement of trial. The motion and proposed order should describe with specificity (1) the



                                              Page 18 of 19
Case 2:20-cv-14216-RLR Document 7 Entered on FLSD Docket 07/13/2020 Page 19 of 19



  equipment, (2) the make and model of the equipment, and (3) the identity of the person who will

  bring the proposed equipment. A sample order permitting electronic equipment into the courtroom

  is available for viewing on the Court’s website at: http://www.flsd.uscourts.gov / content / judge-

  robin-l-rosenberg. Counsel shall contact the courtroom deputy at least one week prior to trial to

  discuss any special equipment (video monitor, etc.) that may require special arrangements.

          17. NON-COMPLIANCE WITH THIS ORDER

          Intentional or repeated non-compliance with any provision of this Order may subject the

  non-complying party or counsel to appropriate sanctions. It is the duty of all counsel to enforce

  the timetable set forth herein in order to ensure an expeditious resolution of this cause.

          18. SETTLEMENT

          If the case is settled, counsel shall so inform the Court within two court-days of settlement

  by submitting an appropriate notice of settlement, stipulation for dismissal, or motion for

  dismissal, pursuant to Federal Rule of Civil Procedure 41(a). See Local Rule 16.4. The parties

  shall attend all hearings and abide by all time requirements unless and until an order of dismissal

  is filed.

          19. COMMUNICATION WITH CHAMBERS

          Rules regarding communication with Chambers are available for viewing at

  http://www.flsd.uscourts.gov/content/judge-robin-l-rosenberg.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 13th day of July,

  2020.

                                                        _______________________________
  Copies furnished to:                                  ROBIN L. ROSENBERG
  Counsel of record                                     UNITED STATES DISTRICT JUDGE




                                             Page 19 of 19
